UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

Denar te ememeeen anes Some mien ane ge a nee

|
{
7

JAN 3.0 2020 |
Trustees for The Mason Tenders District coms
Council Welfare Fund, Pension Fund, Annuity
Fund, and Training Program Fund, et al., 19-cv-10836 (AJN)

Petitioners, ORDER
—V—
R.J.B. Contracting Corp.,

Respondent.

 

 

ALISON J. NATHAN, District Judge:

Pursuant to the Court’s order of January 21, 2020, Dkt. No. 10, Petitioners were required
to serve Respondent with a copy of the order and file proof of service within three business days
of the date of the order. As of this date, the Court is not in receipt of proof of service.

Accordingly, by February 3, 2020, Petitioners shall file proof of service of the Court’s January

AW

\ ALISON J. NATHAN
United States District Judge

21, 2020 order on Respondent.

SO ORDERED.

 

Dated: January bo , 2020
New York, New York

 
